Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 1 of 65

EXHIBIT D

 
Case 1:06-cr-00357-KMW Document423-4 Filed 11/11/20 Page 2 of 65

 

Summary Reentry Plan - Progress Report SEQUENCE: 00179616

 
     
  
   
  
   
  
  

 

Dept. of dustica / Federal Buroam of Prisons Report Date: 05-11-2020
Plan is for inmate: STIT6KY, IRVING §7309-053 :
Facility; OTV OTISVILLE FCI Custody Level; IN
Name: STITSKY, IRVING Security Level! MEDIUM
Register No.: 57309~053 " Proj. Rel Date: 05-25-2082
Quarters: G06-101L Release Method; GCT REL
Age: 65 DNA Status: OTV02369 / 05-25-2011

Date of Birth: FN 954

 

 

ELLEN HOGAN, SISTER

— DANBURY, CT 06810

rice (mobile); ; earean

. = hy VIOLET eA
ies EAN ates

~ it ir Effect’

48;371 CONSP TO COMMITT SECURITIES FRAUD WIRE, FRAUD AND MAIL FRAUD; 85 YEARS
15:78U(B) & 78FF SECURITIES FRAUD; 18:1343 WIRE FRAUD;, 16:1341 MAIL FRAUD

Date Sentence Computation Began: — 07-04-2010

Sentencing Distriot: NEW YORK, SOUTHERN DISTRICT .
Days FSGT/WSGT/DGCT Oays GCT or EGT / SCT Tima Served + Jail Credit - InOp Time

o/ Os 27 §13 Years: 10 Months: 6 Days: +226 ° JC -0 Inde
eee a EO ON TRADE AVRO SE ea ra l

Remarks

 

 

      

       
 
 
 
        
  
 
 
  
 
 

MR. $ "ITEKY ARRIVED ATFC! OTISVILLE ON APRIL 27, 2011, DURING HIS PROGRAM REVIEWS HE HAS BEEN ENCOURAGED TO
PARTICIPATE IN PROGRAMMING, MAINTAIN CLEAR CONDUCT, OBTAIN A JOB AND MAKE REQUIRED PAYMENTS TOWARD COURT ,
ORDERED FINANCIAL OBLIGATION,

      

   

“Assignment Description
_ SAFETY . SAFETY OFFICE

EAC SIGHT SHOT GIVE Se aon cua

SuITSKY IS CURRENTLY ASSIGNED TO THE SAFETY OFFICE W

LAMM ee

 

  

 

 
  

 

Assignment Description Start
OTV ESL HAS ENGLISH PROFICIENT 03-08-2002

OTV GED HAS COMPLETED GED OR HS CPLOMA rie

  

SSR it

eRe

    

one

 

 

Stop
OTVGP Cc INFORMATIONAL JOB FAIR XX-XXXXXXX 05-21-2019
OTVGP C INTRO TO PHYSIGAL FITNESS 03-05-2018 06-06-2018
omTvGP ow NUTRITION & BUPPL, CLINIC 09-16-2017 40-09-2017
OIVeP C HEALTH FAIR 09-25-2017 09-25-2017
OTV GP Cc SPANISH ACE CLASS, 05-04-2017 06-29-2017
oTVGP ow ADVANCED TOAST MASTERS 2ND 03-12-2017 | 08-10-2017
oivce Cc PUBLIC SPEAKING CLASS 01-31-2017 05-24-2017
OTV GP Cc NUTRITION AND WEIGHT CONTROL 11-23-2016 1123-2016
oiverp ow TOAST MASTERS IRD QUARTER 06-12-2018 07-90-2016

Sentry Data as of 06-16-2020 Sunmary Reentry Plan - Progress Report ~ Page 1055
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 3 of 65

 

 

 

 

 

 

 

 
  

 
 
 
    

                

 

~ Summary Reentry Plan - Progress Report SEQUENCE: 00179616
, Dept. of Jusbice / Faderal Bureau of Priaona Report Data: 08-11-2020
a Blan ia for dnaméte: STLIIGKY, RVING 57909-0954 . .
[SubFacl Action Description ‘ Start _ Stop - |
OvVGP oC TOAST MASTERS 2ND QUARTER 03-19-2016 06-11-2019
omer o¢ TOAST MASTERS 1ST QUARTER 14-90-2015 03-10-2016
OTVGP ¢ TENNIS CLINIC 0609-2013 08-26-2013
OTVGP = EXERCISE CLASS 01-26-2013 03-22-2013
OT GP c. DRALING WITH TEENAGERS 03-26-2012 65-3)-2012
ory GP EDUCATION ORIENTATION. AM 06-02-2011 06-02-2011
SO en tee Tons ears ee BSE DETR a sparse eas etal re a Re
ie RONG FS ee Oe ee CeO Oey

MR. STITSKY HAS PART ICIPATED IN AVIDE VARIETY OF PROGRAMMING DURING HIS TERM OF INCARCERATION.
PARENTING - STUDY OF A VARIETY OF PARENTING RELATED TOPICS LEARNING HOW TO SUCCESSFULLY PARENT REGARDLESS OF
DIVORGE OR PARENTING FROM WITHIN THE PRISON WALLS: LEARN HOW TO RE-ESTABUSH PARENTAL TIES, RE FACA TATED THE
STEP PARENTING, TEEN PARENTING AND RATHERS BEHIND BARS FOR THE PAST TWO YEARS,

oROeK Me NG « + PARTICIPANTS LEARN SKILLG NEEDEO TO IMPROVE THEIR PUBLIC SPEAKING SKILLS. HE ALSO FACILITATED THIS
DGRA

TOAST MASTERS - SELE-PACE, PEER-GUIDED EDUCATIONAL PROGRAM TO IMPROVE COMMUNICATION AND LEADERSHIP SKILLS,

INFORMATIONAL JOG FAIR - PARTICIPATE IN MOCK INTERVIEWS WITH LOCAL EMPLOYERS AND AGENCIES TIAT CRITIQUE THEI
INTERVIEW SKILLS AND RESUMES,

 

 

 

 

 

 

 

 

   

HTT

 

: ae Ae a

 

 

 

4 ecg Date ee Acts

05-21-2013 528 ; GIVINGIACCEPTNG MONEY W/O AUTH
12-01-2011 207 ; FIGHTING WITH ANOTHER PERSON
08-03-2071 407 : VIOLATING VISITING REGULATIONS
07-48-2002 J07 : REFUSING TO ODEY AN ORDER
14-08-2001 420 : GIVING/ACCEPTNG MONEY wid AUTSI

  

= ee UT SNCs HG

MA. STITSRY HAS MAINTAINED CLEAR CONDUCT SINCE MAY 24, ee

 

 

 

 

 

 

 

 

 

 

SRE GHIOD eee

ne ae ignment Reason

OT GP ADES OTHER AUTH ABSENCE RETURN 02-20-2020 CURRENT
ov Ge A-DES OTHER AUTH ABSENCE RETURN 01-30-2020 02-20-2020
OTY GF A-DES OTHER AUTH ABSENCE RETURN 01-16-2020) 01-39-2020
OTv GP A.DES OTHER AUTH ABSENCE RETURN 07-01-2019 01-40-2020
OV GP 4-DES _ OTHER AUTH ADSENCE RETURN 03-41-7019 07-01-2019
‘OTV OP #-DES OTHER AUTH ABSENCE RETURN 04-30-2019 . 02-41-2019
ovv GP A-DES OTHER AUTH ABSENCE RETURN 12-14-2010 01-30-2019
OTV GP APES OTHER AUTH ABSENCE RETURN 12-40-2018 42-11-2010
OTV GP A-DES OTHER AUTH ABSENCE RETURN - 14-29-2040 ad0-218
OIVGP ADES | OTHER AUTH ABSENCE RETURN 17-20-2018 11-20-2018
OTV GF A-DES OTHER AUTH AUSENCE RETURN 09-21-2040 41-20-2018
OTV oF A-DES OTHER AUTH ABSENCE RETURN 06-14-2015 . 09-24-2010
OVVGR 4-DES OTHER AUTH ABSENCE RETURN 03-01-2016 08-13.2018
OT GP ADES OTHER AUTH ABSENCE RETURN 12-22-2017 03-01-2018,
oTv BP A-DES OTHER AUTH ABSENCE RETURN 07-41-2017 TA-ADRBOUT
Orv GP A-DES OTHER AUTH ABSENCE RETURN 12-13-2016 OF 11-2017
OoTV GP ADEE. OTHER AUTH ABSENCE RETURN 04-12-2016 12-18-2010
oTy oP ADES OTHER AUTH AGSENGE RETURN 14-16-2095 04-12-2016
orv ap _ AES OTHER AUTH ABSENCE RETURN 08-14-2015 11-16-2015

 

ee ama rene 2 eer were ase ce eee ede Termeni rene ees Fee eae a I ee

Sentry Oata as of 06-16 2020 Summary Reonty Pian - Progiass Report Page 2 of &
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 4 of 65

 

 

 

 

 

 

 

  
  

  
     
      

 

 

 

 

 

 

 

 

 

 

          

     
 

 

 

 

 

Summary Reentry Plan - Progress Report ‘BEQUENCE: 00179616
Dept. of Juptico / Fedetal Aurenn of Prigong | Repore Date: 05-21-2020
nee Blog in for innate: STErERY, TnVING Syso9-059
Fact - Assignment Reason : Start Stop |
OTV GP A-NES OTHER AUTH ABSENCE RETURN 09-19-2015 08-42-2018
OTV GP ADES OTHER AUTH AQSENCE RETURN 07-27-2015 08-19-2018
OTY GP A-DES OTHER AUTH AGSENCE RETURN 2-20-2018 07-27-2018
OTV GP. ANDES OTHER AUTH ABSENCE RETURN 10-20-2014 02-20-2015
OTV GP A-DES OTHER AUTH ABSENCE RETURN O4-30.2014 10-23-2014
OTVGP A-DES OTHER AUTH ABSENCE RETURN 11-08-2013 01-30-2014
OTY GP ATES OTHER AUTH ARSENGE RETURN 07-42-2013 11-06-2018
oT oe A-DES OTHER AUTH ABSENCE RETURN q2-48-2012 07-12-2013
OTV GP A-DES OTHER AUTH ABSENCE RETURN Da24-2012 42-18-2092
OTV GP A-DES OTHER AUTH ABSENCE RETURN 06-20-2012 0824-2012
OTV GP ADES OTHER AUTH 4DSENCE RETURN OF 13-2012 08-20-2012
OTV GP A-DES US DISTRICT COURT COMMITMEN 04-27-2011 1%19-2012
Gee AEE Ag Sanaa EN aes Us
fAssig nment Description ‘ Start
GARE+-MH CAREI-MENTAL HEALTH . 10-31-2044
CARES STABLE, CHRONIC CARE WO 2015
URCG UMeal CANE CECE ENING IRN cn RU TRE SIR
jAssignment Description Start
ATH RGSTR NO SPORTSING WEIGHT LIFTING 04-01-2079
LOWER BUNK LOWER BUN, REQUIRED 04-14-2048
NO PAPER HO PAPER MEGQICAL RECORD 14-03-2000
REG DUTY NO MEDICAL RESTR--REGULAR DUTY Ode 7-2017

  
 
 
 
 
 
 
 
   
  

  
 

YES FI CLEARED FOR FOOD SERVICE 14-18:2015

 
 
 

 

 

CEE ASTROS
Assignmant Deseription ;

 

 

NiO ASSIGNMENTS

Cea A
iAcsignment ___ Description
EO NONE PRUG EDUCATION NONE

eee an TTT

Pope eure ry ge aman ti pe neem NC Esa

 

 

 

 
 

        
     

  

ee xpnnny ae
A ri

NEE es

  

    

nye

     

ING,

MR, STITSKY REGULARLY WORKS OUT AND PARTICIPATES

MR, STITSKY COMPLETED THE VICTIM IMPACT WORKSLOP AND VICTIM IMPACT PROGRAM, HE OID FACILITATE THE VICTIM IMPACT
PROGRAM IN THE PAST BUT CURRENTLY JS NOT.

VICTIM IMPACT WORKSHOP - THIS (5 A FIVE WEEK PROGRAM THAT ASSISTS IN THE DEVELOPMENT OF THE PARTICIPANTS MINDSCT
TOWARD THE CRIMINAL LIFESTYLE BY OE-GLAMORIZING CRIMINAL BEHAVIOR AND ASSISTS IN THE DEVELOPMENT OF EMPATHY BY
PLACING SELF iN THE ROLE OF THE VICTIM, {FT ALSO PREPARCS INDIVIDUALS FOR ENTRY INTO THE 16 WEEK PROGRAM.

 

 
 

VICTIM IMPACT PROGRAM ~ THIS 15 A 16 WEEK PROGRAM DESIGNED TO 455(5T OFFENGERS IN LEARNING ADOUT VARIOUS CRIMES
AND THE IMPACT IT HAS ON MICTIMS, THEY LEARN HOW TO ACCEPT RESPONSIBILITY FOR THEIR PAST ACTIONS AND HOW TO

POSITIVELY CONTRIBUTE TO THEIR COMMUNITIES IN AWAY THAT WILL HELP PREVENT FUTURE VICTIMIZATION, THEY LEARN THIS
THROUGH INSTRUCTION AND DY PARTICIPATING IN VICTIM WAPACT PANELS SO THEY CAN HEAR THE IMPACT THEIR DEHAVIOR HAS HAD |

 

CRS nS

     

 

 

 

 

 

 

  
  

 
  

        
      

 

    

 

 

 

 

 

i ae Ue at ae heat , pil . i
Most Recent Payment Plan _ _
FRE Assigninent: PARP FIWANC RESP-PARTICIPATES = Start: 06-01-2011 ,
inmate Decision AGREED $26.00 Frequency, GUARTERLY
' Payments past 6 months: == $80.00 Obligation Balance: $23,208,735.00
INo. __ Tyne Arnount Balanca Payable ; Slatus
1° ASSMT $200.00 $0.00 ~~ TMMEDYATE COMPLETEOZ
“NO ADJUSTMENTS MADE IN LAST G MONTHS **
2 ASSMT $200,00 $0.00 HAMEDIATE COMPLETENZ

70 ADJUSTMENTS MADE IN LAST 6 MONTHS "*

ee i lan a aT te ee A eeaeracnnnr ame bo eo rae ee ae eet Hannan Rata yeaa a eae

- Page 3 of §

 

 

whens on foe es

Sentry Data as of 06-16-2020 Surnmaiy Reentry Man - Pragrass Repart
Case 1:06-cr-00357-KMW Document 423-4. Filed 11/11/20 Page 5 of 65

 

BHQUENCE: 06273616

Summary Reentry Plan - Progress Report
Rapork Date: 0S~1i-2020

Dept. of Justice / Federal Bureny of Prisons
Flan da for inmate: SELTSEY, ERVING 67309-0589

 

 

 

 

 

 

 

 

 

 

 

Most Recent Payment Plan
No, ‘Type __ Amourit Balance Payable Stews
6 ASSMT " $800.00 $100.00 IMMEDIATE EXPIREO
* NO AQIUSTMENTS MADE INLAST € MONTHS **
a REST FV $23,152,235.00 §23,164,735.00 INIMEDIATE AGREEO
JAdivetments: Dawe Addad Fad Adjvat Type. Reason Amount]
08-09-2020 ory PAYMENT INSIDE PMT $28.00
03-10-2020 oT PAYMENT INSIOG PMT $28.00
3 REST NV $57,000.00 $57,000.00 DEFERRED AGREED

NO ADJUSTMENTS M4406 INLAST @ MONTHS

   

  
  

      

 

 

 

ee
MR, STITSKY is cu RRENTLY PAYING Ce ee ont ORDERED RESTITUTION,
re ai sand hes euggniee sar:
h rele We al ann Aa RAT ees th enti a ee en

 

; ily 3 eee e feo th
MR. SnTEKy, IF RELEASED, P PLANS TO RESIDE WITH tls ‘SISTER, ELLEN HOGAN, IN OANBURY, GT. HES FAMILY PLANS TO SUPPORT HIM |

FINANCALLY AND ASSIST HIM IN OBTAINING MEDICAL INSURANCE,

spot tabtel nig et nf ra th eh gn sae eaitie :
aCe IUReRANNRRTS
“NO MOS een ”

  

 

 

‘Sentry Data ag aa of O6- 46. 2020 . ~ Summary Reentry Plan - Progress Report Paye 4 of 6

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 6 of 65

 

Individualized Neads Plan - Program Review (inmate Copy) SEQUENCE: 00976556

 

 

Dept. of Jvuetioe / Federal Bureau of Vrieone Team Date: 10-27-2020
Plan io for inmate: STITSKY, IRVING 57309-053 .
Facility; OTV OTISVILLE FCI Proj, Rel. Date: 05-25-2082
Name: STITSKY, IRVING Proj. Rel, Mthd: GCT REL
Register No.. 57309-053 DNA Status: OTV02369 / 05-26-2011

Age: 66
Date of Birth: eS
Le Chih aS NM a I

SS ayiray eens”
aes he

On ves

  

 

 

Detaining Agenoy “Remarks
NO OETAINER

fini TTY Ka NT Ht Tg SES. RGR p SA a RS
Gorn pron Work: Ag ig } ents ers Be “oh 4 Ee ny f F ms ea TA & ea ASR ee By aba eke ni *y . ¥ <
Fach eee “Description Start

 

OTv __SAFEYY a ETY OFFICE 02-20- 2020

 
 
  

  
  

 
  

Assignment pa a

 

OTV ESL HAS ENGLISH PROFICIENT 03-06-2002

OTv GED HAS compueneD GED OR HS DIPLOMA _ 03-20-2008

Education. COURGOR Ni juibt eee
SubFaci Action’ Description

 

OTV IN CELL DIGESTIVE SYSTEM 09-17-2020 CURRENT
oTv IN CELL INTRO IN DIABETES 09-17-2020 CURRENT
oTv IN CELL INTRO TO HEPATITIS 09-17-2020 CURRENT
otv HISTORY OF CERAMICS 09-17-2020 CURRENT
OTv THE CIVIL WAR CLASS 07-09-2020 CURRENT
otv BENEFITS OF EXERCISE 09-17-2020 CURRENT
OTv HUMAN MUSCULAR SYSTEM 09-17-2020 ° CURRENT
OTV GP Cc BEGINNER PORTRAIT DRAWING 08-20-2020 09-10-2020
OTV GP Cc HISTORY OF CERAMICS 08-20-2020 09-10-2020
OTVGP ¢C HISTORY OF WORLD WAR I 07-15-2020 08-18-2020
oVee ¢ EARLY AMERICAN HISTORY 06-24-2020 08-07-2020
OTV GP Cc IN CELL HYPERTENSION 07-23-2020 08-06-2020
owvep oc IN CELL NERVOUS SYSTEM 07-23-2020 08-12-2020
OIvepP ¢ IN CELL INTRO TO HEPATITIS 07-23-2020 08-06-2020 -
OTV GP Cc IN CELL DIGESTIVE SYSTEM 07-23-2020 08-06-2020
over ¢ IN CELL NUTRITION LABEL 07-11-2020 07-17-2020
OTVGP Cc SKIN CANCER AWARENESS 07-11-2020 07-17-2020
OlveP ¢ HUMAN SKELETAL SYSTEM 07-11-2020 07-17-2020
OlVGP Cc IN CELL INTRO IN DIABETES 07-11-2020 07-17-2020
OTV GP Cc BENEFITS OF EXERCISE 07-11-2020 07-17-2020
otvGe c¢ HUMAN MUSCULAR SYSTEM 07-02-2020 07-09-2020
oTvGPp ¢ NUTRITION 07-02-2020 07-09-2020
OTV GP Cc HISTORY OF WORLO WAR | 06-24-2020 07-07-2020
O1VGP Cc INFORMATIONAL JOB FAIR 06-21-2019 05-21-2019
OTV GP Cc INTRO TO PHYSICAL FITNESS 03-05-2018 05-06-2018
OTV GP WwW NUTRITION & SUPPL. CLINIC 09-16-2017 10-09-2017
OTV GP c HEALTH FAIR 09-25-2017 09-26-2017
OTlvVGP ¢ SPANISH ACE CLASS 05-04-2017 06-29-2017
OTVGP WwW ADVANCED TOAST MASTERS 2NO 03-12-2017 06-10-2017
OTV GP Cc PUBLIC SPEAKING CLASS 01-31-2017 05-24-2017
otveP ¢ NUTRITION AND WEIGHT CONTROL 11-23-2016 11-23-2016
OTV GP w TOAST MASTERS 3RD QUARTER 06-12-2016 07-30-2016
OTVGP ¢ TOAST MASTERS 2ND QUARTER 03-13-2016 06-11-2016
OTVGP C¢ TOAST MASTERS 18ST QUARTER ° 11-30-2015 03-10-2016
OTV GP Cc TENNIS CLINIC 06-09-2013 08-25-2013
ojvGP 6C¢ EXERCISE CLASS 01-26-2013 03-22-2013
OTVGP 6C¢ DEALING WITH TEENAGERS 03-26-2012 06-30-2012

 

Sentry Data as of 10-27-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 1 of 4

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 7 of 65

 

 

 

 

    
 
 

 
  
 
    

   
   
 

   
  
 
 
  

individualized Needs Plan - Program Review (Inmate Copy) SBQURNCE: 00976556
Pept. of Iustiag / Federal Burasu of Pridgons Team Date: 10-27-2020
: Plan iv for inmate; STITSRY, IRVING $7309+053
[SubFacl Action Description Start Stop
OTY GF ¢ EDUCATION ORIENTATION - AM 06: O2-2014 06-02-2011
toi aC A

 

  
 

Pilrent Gare Wenlgiitantan s AT GENCE (aes Magi tua teas ae

 

        

 

 

 

on Description ~ “Stan

CARE1-MH CARE1-MENTAL HEALTH 10-31-2011 :

CARE2 STABLE, CHRONIC CARE 10-15-2015

Sureadiit Wodidal Winky State ARS ag ANG EGET SER rhe aur ee ee a
|Assignment Description Start |
ATH RESTR NO SPORTSINO WEIGHT LIFTING 04-01-2018

C19-T NEG COVIO-19 TEST-RESULTS NEGATIVE 07-01-2020

LOWER BUNK LOWER BUNK REQUIRED 04.01.2018

NO PAPER NO PAPER MEDICAL RECORD 41-23-2009

REG DUTY NO MEDICAL RESTR-REGULAR DUTY 04-17-2017

YES FS CLEARED FOR Food SERVICE 1 1-16-2015

Tete

 
 

 

 
    
   

Description

EO NONE DRUG EDUCATION NONE 05- ‘Ot 2011
aire Bat " ft oy ay ai re Ait os
i TBase eS

   

  
 

ie Ree ce

Weniee bt wate sade

    

Most i Recent Payment? Plan
FRP Assignmont: PART FINANC RESP-PARTICIPATES Start: 06-01-2011

Inmate Decision: AGREED $25.00 Frequency: QUARTERLY
Payments past 6 months: 350.00 _ Obligation Balance: $23,208, 710.00 .

          
     
 

    

 

 

 

F Veil Ch BU gt eld SS8 A SP i Sea Soe re Marae
No, . Type era Aislance Payable
1 ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ
“NO ADJUSTIMENTS MADE i LAST 6 MONTHS **
2 ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ
“NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
6 ASSMT $500.0) $406.00 IMMEDIATE EXPIRE
“NO ADJUSTMENTS MAGE IN LAST 6 MONTHS **
6 REST FY $23,152,235.00 $23,151,710.00 IMMEDIATE AGREED :
Adjustments; Bate Agdad Fad AdiustTyos Reason Amount |
09-12-2020 OTv PAYMENT (INSIDE PMT $26.00
06-00-2020 OTV PAYMENT ‘INSIDE PMT 925.00
3 REST NY $57,000.00 $57,000.00 DEFERRED AGREED

“ NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Pay; ymse Oe pite ites: 5 ae muy PRET E ae Sr Eye ae Eee as at ae "eager ulg Rav oe SRK Se eet

Trust Fund Deposits » Past 6 eee SS 031,90 7 Poyranbs 2 commensurate ? - NIA
New Payrrent Plan, * No data ** :

: ee Fea AS ‘S) PES ae
*MAINTAINED WORK ASSIGNMENT IN SAFETY .
“ENROLLEO ANO COMPLETEG HISTORY OF WORLD WAR 1, NUTRITION, HUMAN MUSCULAR SYSTEM, GENEFITS OF EXERCISE, INTRO TO
DIABETES, HUMAN SKELETAL, SKIN CANCER AWARENESS, NUTRITION LAGEL, DIGESTIVE SYSTEM, INTRO TO HEP, NERVOUS SYSTEM,
HYPERTENSION, EARLY AMERICAN HX, HX OF VAVI, HX OF CERAMICS, AND BEG PORTRAIT DRAWING.
*CURRENTLY ENROLLED IN MUSCULAR SYSTEM AND BENEFITS OF EXERCISE.
“MAINTAINED CLEAR CONDCUT
*MADE TWO FRE PAYMENTS AS AGREED FOR A TOTAL OF $50

 

      

 

      

 

 

 

Santry Data as of 10-27-2020 individualized Needs Plan - Program Review (lnmate Copy) Page 2 of 4

Pew ere gee ne veng tee ct pee

ee ee

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 8 of 65

{inmate Copy) SEQUENCE: 00976556

Individualized Needs Plan - Program Review
Team Date: 16-a7-2020

Dept. of Jugtica / Federal Euraau of Prisons
Rian ie for inmate: STITORY, TRVING S7309- 053
nl Tae En Tae Peete oe PR oe rt Ree

oxt HrOgram Ravimiaualegs oR

 

SY here eine
{ te ie aes “aun nt eee ead Lae rage

“CONTINUE TO MAINTAIN: SAFETY OF FICE = WORK DETAIL AND GATISFACTORY LEVEL O OF F PERFORMANCE THROUGH NEXT TEAM

*MAKE TWO FRP PAYMENTS, FOR A TOTAL OF $50 BY NEXT TEAM
"CONTINUE TO PARTICIPATEJN RELIGIOUS SERVICES PROGRAMMING
Metciadtia MUSCULAR SYSTEM AND BENEFITS OF EXERCISE.

a ae es Me

vat

 

 

  
  

   
    

geal

COMPLETE F ROP 1a MONTHS PRIOR 70 RELEASE PROVIDE VIABLE RELEASE PLAN TO UNIT TEAM
RRCIHG PlavenehG vere h eer ee ee ee

E ane eee
Sf et ‘s ae
ee ae ia ar es

 

   

Pe mee ee uM ue aCe

ae: i Se cabal Fae ala

      

 

      

 

         

            
     

  

Tans

        

 

FTC. EUG
RL.
N-FIN PV ¥
UPDATED 10/2020

Seve any available funds in pre-release account toward releage,
Fallow diet & exercise recommendations from health cara provider.
Maintain clear conduct & good sanitation.

Finance/Poverty Nesd Soreen

Is there documentation in the PSR af any of tha follawing?

an. Aty history of Bankruptcy

_. No bank ecadunt

__ NO sei nor jiabilities noted in PSR

ax Oobts noted in Credit Raport or other seurces

__. Tax Liabilltles/back taxes

_.. Unpaid alimony/chitd suppor

__ other indications of tack of fnanclal management skilis (specify)

 

YES «a NO (If any of tha above, chock yest
If the angwer is yas, the inmata has a fnanclalpovarty skills nead.

 

 

 

 

Sentry Data a5 of 10-27-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 3 of 4
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 9 of 65

© Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 00976556
Team Date: 10-27-2020

Dept. of Jvstioe / Pederal Bureau of Pricone
Plan ie for inmete: STITSKY, IRVING 57309-053

Name: STITSKY, IRVING DNA Status: OTV02369 / 05-25-2011

Register No.; 57309-053
Age: 66
Date of Girth; RN 954

 

Inmate (STITSKY, IRVING. Register No.: 57309-053)

 

Date

 

Unit Manager / Chairperson Case Manager

 

Date Date

Individualized Needs Plan - Program Review (Inmate Copy) Page 4 of 4
__ Case 1:06-cr-00357-KMW_ Document 423-4 _ Filed ate Page 10 of.g5

ye Case 1:06-cr-00357-KMW Document 348-4 Filed 10/01/15 Page 2o

wy
te

US. Department of Justice

Federal Burean of Prisons

 

Fedorat Correcdonal institution, Otisvills

~ PO Bor 60 :
Ostsvitic, New Yark 79983

April 14, 2015
fo Tentral File:

Joe. This is a letter of racommendation for Mr. Irving Stitsky, register nitber
. + 87309-9053. ,

 

. ‘ Mr. Stitsky has been incarcerated at FCI Otisville, New York, sdinee April
. - 27, 2011..H#e has maintained employment ag a Unit Orderly for two years,
and now works in Racreation as a Gym Worker. Mr. Staitsky has participated
in séveral Recreation programs and a parenting program through education,
He teaches fitness classes five daya a week and is one of the institution's
fitness instructors. Ha also officilates basketball] gamss duxing
baskethall soason. Ma channels a great deal ofvhis time into maintaining
‘his physical well-being, ag well as assisting other inmates with their
physicel fitness, ,

Feacthack was received from the Drug Treatment Coordinator which indicates
he partLoipated in the Victim Impact Workshop which is an eight week program
dasiqned to orient an individual in recogniging the impact crime has on
; victims and the community as a whole. It bagqins te show an individual
_ how to davelop empathy for others and prepares them for the intensive 16
: week Victim Impact Program. He completed the workshop on Dacember 19,
2013, The Victim Depact Program ig a 16 week program designed ko assist
offenders in learning about various crimes and the impact it has on victims.
‘Whey Learn how to adaept responsibility for Uhocir past actitns and how
ta positively contribute to their communitics ina way that will help prevent
future vickimization., They Learn this through instruction and hy
participating ian Victim Impact Panels so they can hear the impact their
behavior has had on others. He completed this program in September, 2014,
The Black History Program illustrates the struggles, dllemmas, and.
accomplishmonts of Afcican-Americans throughout American history.
oF Participants will identify hew self-destructive behavior can perpetuate
"negative circumstances such as the cycle of poverty and poor education.
Participants meet weekly and engage in group discussions as well as write
Reaction Papers on various documentary themes, He participated in the
program on March 13, 2013. He participated in an Institution Speaking
Jam on Faebruaxy 4, 2015. Yhis program consists of a panel of inmates who
are willing to candidiy exprass their responsibility, goals, motivation
and overall positive lifestyle change to the vest of the inmeté population
in hopes that their massage will assist others in the progression of self.
He continues to share his message with others and maintains his own positive
attitudes Loward his productive lifestyle, He has been on the Waiting List
cer the Victim Impact Amends Group. This program is the third phase of
" Wiokiu Beapact. It is a 16 week program which allows participanta to apply
what they have learned. from the firget twa phases of Victim Impact. They
take.a good Leok at themselves and the crime that they personally committed
and take personal responsibility towards change. By self-reflection, they
make amends to seclety and the community as a whole. They learn to empathize
with thelr victims. They must complete this program in order to be
considered as a facilitator in the Victim Impact Program,

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 11 of 65
Case 1:06-cr-00357-KMW Document 348-4 Filed 10/01/15 Page 3 of 3

He has bean on with Waiting List and is currently in training to be a

facilitatar. He has displayed eagerness and willingness in learning and
has completed ail tasks asked of him. We continues to sack out additional
progratming te further hia knowledge and practice in living a responsible

lifestyle.

Mr. ‘Stitsky alee incurred an incident report in 2011 for fighting.
Information received From the SIS department indicates that he did nat
laitiate the incident, and that he was actually lured inte the law library
by two inmates (a white supremist and a KEK member). One Inmate begin
to strike Stitsky with a lock attached to a helt; Stitaky was able to disarm
him and discarded the weapon instead of using it against the othaxr inmate.
Once the second inmate took a fighting stance (making it'two against ona),
Stiteky retreated. They indicated the incident did not appear to be
mativated by Stitsky and he further indicated that one of the inmates made
several Anti-Semitic comments during the verbal exchange. 81S further -
indicated that S&titsky has baen helpful in identifying dumates that have
been involved in fights that were not witnessed hy staff, and that he
provided useful information regarding methods of introduction of narcotics
through the visiting soom and tdentified potential players in the
intraduation of narcetias inke this facility,

This letter is to document Mr. Stitsky'sa commitment to change and desire
to auecessfully re-enter soctaty.

Sincerely;

“WY lana’ pelttorsnolal

M. Reoktenwald
Warden
        

+
im.

tr oe

ws fh ke
x >
aks Oe

we rT

WE EE NEM
we Fa “e fr .
% Ce Nl Nafle OO
i a a “ity

    

 

     

0
e.

0

ES

   

we

   

hg RM
<'):
3.
*,.
aN k
m
aight
ai .

fy
ie

eee ad
=, way
1
a
pats,
maa

*)
7

s,s
wy

-

af
AAAS
x
4 %,
+
AS)
* >

 

         

 
   

*

A ike le” tien dete sat

“
_
*

gal
A
“”

«EES
57309-053 S

This is to certify the above named individual has secesspiully FACILITATED
Victim Impact Workshop
af fe
Federal Correctional Pasility Otisville, in Otieville, New York.
on this 16% day of May, 2017

     
             

    

*
a.

OIF sg. ca

he de
be tty
$ a
a sie
ae}

4,

‘
fs.
an,

i
4

my
+
ws

XN

At,
%
&

Sg APIA a
Le
+
aN Ben
Mn alle

ay
cS
aa

of
<=

  

aah 4,
on
~ +
A,

=

      
  

as

ey
i.

+ BLM Dariods
Diug Treatment Specialist
Staff Sponsor

   

i

 

REP ON
44%
‘Ld
e

’ 2

ING, IRS, |

ae at a

tag che Ne.

OE METER MEE
 

4
%

AN, os. ae
4 A.

7%

cet &
aN
: ie i.

4
jb

wt

          

  

a I 4.
SE
4 2

4,

Sg MI Cs a gE

tS Aven & ant ay
s

x . a a

“3 agg wa

oa ae ae

*
oh.

.

  

why

Irving Stitsky

IT FOI-DT3

FAN
Linh
‘
a
Sure,

~
[AY

Les ie to certify the avove named individual bas Successilly completed the
Mica linpact Worksh op Facilitator
at the
Federal Correctional Dacility Ofisville, ti Onsuille, New York.
. on this 17” day of May, 2016

Wer
A +A
. my
A 7~
a st
wae

                 

en a

 

Lad

‘

Ago
he hn

“4

Au

a

es
Pea
iy

x

whe]
as
8

* *

A

%,

7
*

a
EO:
,*,

at:
. a i

i aie

7,
het

OS ES
aS ae, *
RS

 

 

   

ww
te
; % fy
ee Vf fe ivy = oS of
VE. hr { san Ons pee
*

Drug Treatment Specialist
Staff Sponsor

      

   

PEM INN 2 ae)

z
_ cae

SP RE AOE pe eA PR PR AEE
pr p? 5 + ff, tf, +f; : Fe : rf, rt, oe, +f,
ets oe ele Fs ne CORSE oe c4 ’ 4 % ne
Ps Oe 6 ES ll Na MN ae Ce EEN Oi NOE NG CES

~

     
   
      

   

oa.
“tg fe
Of, ee
Cal re, a
Al NE le ee,

    

a
™
14

SS Mag

ee
“
~
™
as
a

aw
-
v4

Aa

an
“NS
™
we

aE
AR
+ 4
>»
tsi
wy

“as
4
ay
**
ie “*
ey

x

~~
7
>

ag
*
é
™ *s
aw

Man!
«4

~ie

a,

   

57309-053

7
x

as
aN

,
a

Lois is to certify the above named individual has suecessfully
ASSISTED IN LEADING The Victim fmpact Class
at the
Federal Correctional Facility Otisville, in Otiseilh, New York
on this 24° day of November, 2015

 

Ng ROMS SS RP GS
vst Ne
4 h 4
Ae ~
a sa

Nig ile
a ALK:
7,
a *
™,! 7
Tae

“A
=
mr

am

ae
x

me
WS

+

 

=

ON . “

- oy . my PN mi
wo AY ine! at NL ER
¥ . A. McDonald
A | i, hata - Warden Secretary
: in Staff Sponsor
" Cet

  

 

as
<s
7s 7
wh

—

 

gg ES
wv
os,
7~ a

hl
Pa

BE. M. Datiotis “~ *

ina, ash
ROX
ah

AA
m
ss

                 

 

 

  

 

 

        

    

       

      

       

      

f
%

}

tONS Drug Treatment Specialist CoS:
% * vo Spong M. J. Schafer re, Ce “
} A an AV Religious Services Assistant ey a
& AK 2 oS
iq 7 oy an Is
NMS Case Manager o T. Zawicker x»
yea Unit Sectetary 74
CNG. Staif Sponsor x > -
2, fs ‘2 Hs
a: fe: KASAM ANE ME EEE NAS NN ENE oe “a

4 et; te tafe Sedg af fod Soe fe my 17, ee fag fe ‘id og x 4 Sag fe
iM VCE EPPA VP EOEAEGE SE pS ep, VES On
     

         

pM

“i

     

 

Choe ees
i fi

     

= * ie we fe = e or, +r # vat
AKON: NMA:
ng * “i “4 “ eG af
' . Ki tan Se ne a
, Petal, ae cu : (aa.
a ae ae ) elles

  

   

sel

age
ah No
‘ *
aS al

*

                   

Libis is to certify the above named indiudual bas succossfilhy
ASSISTED IN LEADING
Lhe Victim Impact Class at the
Federal Correctional Facility Ofsville, dy Onsuille, New York.
on this 5° day of fuly, 2016

  

ae te

S

ag)
m Vy
x
4,
am %
wi

on
a

  

. . “+A McDonald
> Warden Sectetary

fe . Staff Sponsor

RF gst
ae a4
WAG
ai 5
a

*,
7
a

     

 

 

  

E. MM. Daziotis —
Drag Treamment Specialist
Staff Sp

ve, M. J. Schafer
a Religious Services Acsistant

   

 

.
x

|
i
i
i
|
OF
. *
8 Nagle ON
ath + a

  

 

 

 

* cs
- ae
Staff Sponsor x
4 "4 "
Z Se £0 2
/ K Walker “‘Yy . Secepe ME. ie A
Case Manages c T. Zwicker tw sr
” - Las
Staff Sponsor Hut Sectetary he |
Steff Sponsor

sy)
0;
w ‘
wt *

 )

tPA

¥ ¥ ¥ . * rd “ 1 - w - r re ve aa
AANA 1 RANE RM iy A ANA OM ELAN oe: -
4 «é “ “F 4 hy “% “ “ - ef f oot "4 we, gre f
tf, fe oe, ir, LF, we ”, Or, af, fA ee, ae or, ee # te 4
, ae rw * ee ois ee Ada ” chit aad Fat 7 et ae ee res toe re
tN le SS li a 7 Sle ae le El Mt aes TT aN lM ame OT ME

     

    

   

  
   

 
  

 

Sr ef
Mie MOSS
 

    

 

. a e - * * -—- ee - wee 7 *.
Ia! NF 4 GSP ie, ta r 22 Wes ‘A Vz Ws YW 5 fe ys. 5 i"
as a6 - “" tod, on “Va voy, ee * sot, *
te, CEO a Oe Nagi le": Ci eer’ Fett
e ae inte aia Mins ‘ins. Ff as Y it! Gin, ta 7. ar 7, a >, “ae Y mw
- a
¥

               

«

  

Ly NG
ae hi
G s
s a
cr}

_ a
,S

™,
x

.
ie
~

ME
a0 1s
‘5

aN Res

a ih

  

a
a ‘
m
*
mt A
we

SOF sa
sas
1

5 SS. OS!
SOKO:
a
: =
A me
*, 1 Tae *
aS

| rvi hg Stits cy

57309-053

te
4 *.
4 m
sant ne
pes,

i at
<>
~
is “ah
A

ul
Mh

This is to certify the above nanted individtal bas successfully
ASSISTED IN LEADING The Vietion Jimpact Class
at the
Pederal Covrectional Pacility Otsville, in Otisville, New York.
on this 20" day of July, 2017

7

      

*

 

CT
>
1
,
sik
a

wh
i
Baas

maa

 

 

gh Or
=a
x)
os. .
wr

 

 

  

   

aA. McDonald <q
a
i Warden Secretary Los
: atid _ . . % e
BL Dadous <7 Sei Sponsox yr"

eo
i

Drug Treatment Specialist

  

ri

   

 
 

 

a
\
\

Pa
ash “
oI

a

+ =

wT

 
 

   

   
   

 

 

 
 

 

   

Stat § ES . .
sae Sponso Ce PO MT. Schafer ,
pet OO ~~ Religious Services Ascistant ies 4
tS / c . Staff Sponsor . a
t at ral —o aN o
“hk. Walker Y Quer b P; i
Case Manager i _ z fe
T. Zwicker NS:
Unit Secretasy ?: “ue
Staif Sponsor

*

x 4

ah 7.

Rs ‘aaa ih

\ Kun, 8 ‘,
4

MEAS

Sw es o

      

we
nl y - 7-4 fe z a.
ve «f, af,
¢: v. ar,
ENE NMED
         

 

< eon a,
fg

    

Irving Stitsky

Victim Impact Program - 5 Week Workshop
as @ FACILITATOR at the
Federal Correctional Facility Ottsnille, in Onsuile, New York.
on this 1° day of Becember, 2015

    

4

.

N
aS

Roh
Nae

wha
<a,

a

 

Drug Treatment Specialist
Staff Sponsor

rave rae rite oie * fe
s wz #, £ “WH;
of v f “ * a, *
ae, ee te, «
fe fe Tee ee Mee OS, ie
NaN MN NS ins Wr aN

      

 
      

Chis is to certify the above named individual has successfully completed the

 

 

#
ae

Lal y Fs
er er
“ fk. re,
tO Mint MSS

      

Anak
4
ie
ir}

Aaah
‘
~
yen

           

Ss

 

A
rs
AAs
m
*
ws

AAS

EN
py
* ~
a. ates
ww a

 

1 .
in 1)
x
es
~ at
wh

.,

”
1.

Rae Ag EF 8.
CX ~
~ a *,
st Nhat ut
aR

*
a
<

I i
XO: <1)
x
= Ay —s,
os ay st
, Sy eS fe |

7
ae

Lat
aah
a
than

_

A
3

          

 

at

    

Let, Ai. ta, >. Ltt a

+5 gf eg, wre =F ¥, “5 ¢. aie
br NA PA NE LAL oa
bar ty =“ “ “y ty ¥
of a A A
LE MISS ln fe OS eS
                       

                   

Getiing Out by Going In

GOGI TOOLS FOR POSITIVE DECISION MAKING _
") GOGI GROUP STUDY COMPLETION CERTIFICATE )

hn.

Successful Completion Certificate Awarded to:

V2. Tuag S titaley,
| The recipient of this award has completed GOGI STUDIES in a twelve week GOGI GROUP STUDY FORMAT.
This award acknowledges successful completion of all necessary requirements including the learning
of the GOGI TOOLS, familiarity of the tool KEY WORDS, jamiliarity with the GOGI MEETING FORMAT, and

bow to apply the tools to every day challenges. We encourage the recipient to continue GOGI studies
/ with additional group studies and individual book study,

 

wm C

. ee

 

AUTHORIZED GOGI REPRESENTATIVE DATE

GROUP LOCATION/EACE ITY

— a

 

 

Sotling Oui by Going in (GEx
- Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 19 of 65

GOGIST

GOGI Education Course
Completion Certificate

The recipient of this award is acknowledged by Getting Out by Going
In (GOGD) for the successful completion of the
GOGLGROUP CERTIFICATE PROGRAM which required self-
atady as well as weekly proup meetings tor no tess thang 12 weeks,

IRVING STITSRY, #57309-053

__ October 2h, 2016 4 gek_lgg cv

Date of Issuigt GOGH F he er
Dr. ML Coach? Tay tye

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 20 of 65

 
The individual named on the certificate has succe-* ully completed the required standards

: ee tel yg ts 7. a
in continuing CREM OUCseiOn Lh Weitness/Fitness training by coimpietling Laie Recreation

program at POT Orisville, New York.

PO&8S #PAHiHle Pit “85 Program (Astructecr

Nien se

 

A/OUs1?F -

Date of Recognitiatt -

 

 

 
C

 

 

 

 

 

AR tet acct tages Papen, Rape
a fk Se
4 ito joa

ratert by
a oe ee

 

oe

AWARDED TO

Irving Stitsky

 

In recognition for instructing the Public Speaking ACE class at FCI Otisville

423-4 Filed 11/11/20 Page.22 of 65..

Awarded this 13% day of June, 2018

DEE Fila Sana!

Presenter Name and Title

 

 

Prt a,

 

 

 
 

 

 

_.. -Case 1:06-cr-00357-KMW_ Document 423-4 Filed 11/11/20 Page 23 of 65

 

 

 

&WARDED TO

STITSKY #57309-053

THE ABOVE NAMED HAS BEEN AWARDED T 5 CERT IFICATE FOR HAVING
SUCCESSFULLY INSTRUCTED THE CROSS TR: anne F ITNESS CLASS AT THE
FEDERAL BUREAU OF PRISONS FC] OTISV ILLE, NEW YORK,

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

a hae, a i Pare PU ges . eos

—o meee nee ET ne ee Se ee
Date : July 01, 2012 &. Du Plessis, Recreation Specialist

 

 

 

 

 

 
  

= 2Certificate of Achievement

This certifies that

MR. STLESKY

has satisfactorily cooypleted

SPINNING CLASS

Consisting of _2° Hours of Training

This certificate is hereby issued this __27£5_ day of September 76) 15

WELLNESS/FITNESS PROGRAM ene ccc

 

 

 

FCI OTISVILLE, NEW YORK ~“E.DuPlessis, Recreation Specialist

Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 25 of 65

 

 

 

Speen ae reer eee necctah rope ease tetra en
 

 

 

 

 

 

Otis ville je. New ¥ ork

 

LEGERDARY ABS

JULY 29, 2013

 

 

 

Date of Recognition oO £. Du Plessis, Recreation Specialist

 

 

 

 

 

 

 

 
 

 

 

peo—Page-27 of 65

foil, 4 4 {4 4

 

 

Tis
Loh vee,

 

 

ors

 

 

 

 

 

CORE PERFORMANCE

 

JULY 29, 2013 ©

 

 

Date of Recognition BT E. Du Plessis, Recreation Specialist

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

     

 

The individ

r education in Wel vat fies 35/Fitness b Vy
LAID ALS ‘E@tisville, New York.

CALISTHENICS

JULY 29, 2013

 

 

 

ee

Date of Recognition EE SE Dy Plessis, Recreation Specialist

 

 

 

 

 

 
 

 

TT ow

 

eee ne ere le lett tat ro
PrTCUr tapi coy r

 

 

 

 

 

 

 

PLYOMETRICS

e has successfully com pleted the
edt ueation In We eliness/Fitness by
‘Ch Otisville, New York.

 

JULY 29, 2013

 

Date of Recognition

 

Rp Plessis, Recreation Specialist

 

 

 

 

 

 

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 30 of 65

 

~~ Certificate of Achievement <=

‘his certifies that

MR. STITSKY

has satistactority com pleted

TENNIS CLINIC, INSTRUCTOR

 

 

 

 

 

Consisting 6 Hours of Trainins
ibis certificate is. hereby issued this _ 1st Jay of September 2613
POI Otisville, New York ee

 

 

 

ee

 

ra

 

SER

L.-Szymanski, Recreation Specialist

  
 
 

pL Fg dae a si

ument 2

 

wre

 

 

 

 

 

Sel atte, Fe nd Tatty of
 

 

 

 

 

training by com pleting-t tt his

The Insanity C
04/20/14 7 : =

Date of Recognition E. Du Plessis, Recreation Specialist

 

 

 

 

 

 

 

 

 
 

 

LO
©
a
oO
9
o
oO
o
©
Oo
©
N
~—
4
a
~—
4
4
To
L
iL
+t
~
N
st
Y
Cc
oO
E
SS
oO
oO
Qa
=
~<
MR
LO
©
©
Oo
©
©
2
4
o
Nn
©
O

 

 

 

JUNE 22, 2014

Ff eer

 

al Correctional Siwstitution

@tishille,

  

ea

ele Bork 10968

 

 

 
 

 

THE ABCVE NAMED HAS BEEN AWARDED THIS CERTIFICATE FOR HAVING
‘SUCCESSFULLY INSTRUCTING THE CALISTHENICS FITNESS CLASS AT THE

FEDERAL BUREAU OF PRISONS FCI OTISVILLE, NEW YORK.

 

a

 

 

 

 

 

20 - NOVEMBER - 2017 Tres xe
DATE OF RECOGNITION at UBOLINO REG R

 

 

 
 

 

STITSKY #5:7309-053

THE ABOVE NAMED HAS BEEN AWARDED THIS CERTIFICATE FOR HAVING
SUCCESS ULLY INSTRUCTING THE CROSS TRAINING FITNESS CLASS AT THE.

FEDERAL BUREAU OF PRISONS FCI OTISVILLE, NEW YORK.

 

 

20. - NOVEMBER - 2017 | Whe ke = -
DATE GF RECOGNITION TION SPECIALIST |

 

 

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 36 of 65

 

 

 

 

ee pee the Ap

1 ~

SUCCESSFU

AUG

 

2017

'E NAMED

 

AWARDED TO

BEEN A

BU:

AMED HAS BEEN AWARDED THIS CERTIFICATE FOR HAVING

ROSS TRAINING FITNESS PROGRAM

 

 

 

SOMCTE RR ARSE RON KAD A EW 70 Se i oT

ae Aa ENT

 

 

 

 

ener pcs. __-ETUBOLINO RECREATION SPECL

agent art

et te

Shae

Ba ere erie
s is 7

+ pat saa,

 

 
   

Be

 

 

ae ‘
ge ake

ie rt a
ah

hie ds

SAR AUTEN eect

 

vs « :

Weal os :
ae

fee GAL |)
Aer eed
ee”

  

t

TO

 

ee

"He 30 Siva

“TOE AWW 2 SZ

TOSS

ats,

a8 NOL

a.
aii

 

 

7

ferieio

 

ao

 

VELSNI

 

 

 

 
 

3 evn

 

AVE HOS BIW OLALYEO

BNI

 

 
 

(USMY

OLS

 

 

 

wear among! i Rha phe BD At 0

AR 3 Sa

 

at
u
ma

 
 

    
   
 
    
        
   
      

 

 

  
 
 

   

 

 
 

 

 

Awarded To

Iuing Sté

The individual named on the certificate has successfully completed the required standards

in continuing their education in Wellness/Fitness training by completing this Recreation

program at FCT Otisville, New York.

beginners yoga Program

4/01/17

Date of Recoga'ion

é

© Du Plessis, Recreatioa Specials

a

 

4

ere are ene

 

%
peared ad.

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 39 of 65

Academic Achievement
Ss,

This certificate is proudly awarded to

loving Stisky #57309-053

The above named has been awarded this certific
Patiticipant has completed (36) thirty six hours
Odisville, New Yo

ate for successfully completing the course below. The

of classes at the Federa} Correctional Institution at
tk under the supervision of a Chaplain.

Pitkei Avot ~ Ethics of out Fathers

aa
Signed (Chaplain)

RBI NG

Awarded On

 

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 40 of 65

Academic Achievement
SSeS

Irving Stitsky #57309-053

The above named has been awarded this certificate for successfully completing the course below. "The
participant has completed (36) thirty six hours of classes at the Federal Cotrectional Institution at
_ Otisville, New York under the supervision of a Chaplain.

DUTIES OF THE HEART — TRUST IN G-D

Signed (Chaplain)

i
fa fit

L

Awarded On

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 41 of 65

Academic Achievement
Se

This certificate is proudly awarded to

Irving Stitsky #57309-053

The above named has been awarded this certificate for successfully completing the course below. ‘The
participant has completed (36) thirty six hours of classes at the Federal Correctional Institution at
Otisville, New York under the supervision of a Chaplain.

DUTIES OF THE HEART - TRUST IN G-D

   

i}, #
id foo Nh

Signed (Chaplain)

 

Awarded On

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 42 of 65

Academic Achievement
Sea

Irving Stitsky #57309-053

The above named has been awarded this cer
patticipant has completed (14) fourteen bh
Otisville, New Y

tificate for successfully completing the course below. The
outs of classes at the Federal Correctional Institution at
ork under the supervision of a Chaplain.

DUTIES OF THE HEART — TRUST IN G-D

 

—_—_—_C—C———.

Signed (Chaplain)

aa

dame FL

. Awarded On

 
          

Case 1:06-cr-00357-KMW_ Document 423-

4 Filed 11/11/20 Page 43 of

65

   

 

 

 

AW

ly

 

 

 

Py
ro an

i) JU ayRay

ALALILSNI HaSV SHI

 

‘

 

jaya

~

um

 

 

 

 

 
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 44 of 65

Academic Achievement —
Se

This certificate is proudly awarded to

Irving Stitsky #57309-053

The above named has been awarded this certificate for successfully completing the course below. The
participant has completed thirty six (36) hours of classes at the Federal Correctional Institution at
Otisville, New York under the supervision of a Chaplain.

BIRCHAS KOHANIM — THE PRIESTLY BLESSINGS

Awarded On

  

 

Signed (Chaplaiz

 
Volume case 1:06-cr- 00357- KMW_ Document 423-4 Filed 11/11/20 Page 45 of 65

LE LE

 

 

OTISVIT

 

May 2016

HADERSHIP

 

tee

Otisville Leadership Gavel Club
is an. affiliation of Toastmasters
International .

OUR CLUB MISSION:
To provide a supportive and positive learning experience

in which members are empowered to develop
communication and leadetship skills tesulting in greater

self-confidence and personal prowth,

TOASTMASTERS INTERNATIONAL VALUES:

" * Integrity @ Service

+ Respect 9 Excellence

Toastmasters International is an ongoing program but jn
order for members to receive a certificate from the BOP a
student must patticipate for 6 months, however you will

have the opportunity to eare additional credit with each

subsequent quarter of continued participation. More to
follow in the next Newsletter. .,

 

Ge a-uiiient a E cttore: Stitv&y, Fate

cS GAVEL CLUB an
ToAeTnasTeRS _ _ AAR GEE
bay . 2

ee’

Club Officers (1/1/16 - 6/30/16)
President: Mt. Sanford

VP Education: Mr. Matcinski

YP Public Relations: Mr. Stitsky

VP Membership: Mr. Ford

Sergeant of Atms: Mz. Lotz

Sectetaty: Mr. Byam

Volunteers: Lauren & Ed

ABOUL OUR CLUB
Our club is currently compiled of 32 members; we
ptactice our spcaking skills at least three tirnes a

month by formwlating a 5-7 minute speech which is

_ then evaluated by other chub members, During our

program meeting we have a section. referred to as

table topics; these are different subjects that the
Topicsmaster presents to the club tnembers. They can
volunteer to speak freely on the topic requested for 1-
2 minutes. There is often enough time for 4-6 table
topics speakets. So far we are proud to announce that
Mt. Ford has won a certificate twice for best table
topics as well as Mr, Keinp, Members such as Mr.
Sanford, Mr. Deseas, Mx. Woodfolk, and Mt.
Beaudoin have also received a certificate for best table

topics speaker,

—

Mamrdtiur |
Volume 1 Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 46 of 65

OOR NEWEST MEMBERS

“We, the members of the Otisville Leadershiji Gavel
Club, pledge to support you in your quest for self
development, to ptovide you with positive, helpful
evaluations, io maintain a friendly, supportive
atmosphere, to give you opportunities to help others,

EVENTS

and to make your Toastmasters menabership a,

rewatding and fulfilling experience.

May 2016

Three members of out club, Mr, Stiteky, Mr. Johnson
and Mr, Sabky spoke at the Volunteex Appreciation
Banquet on Aptil 12, 2016, Their focus was on how a

volunteer placed a positive impact on. their lives. _

 

FREQUENTLY
ASKED O&A

Q: Why ‘Leastmasters if 1 do not
plan on giving spe eches?

A: Toastmasters teaches leadership,
helps an individual to develop .
confidence, and prepares the
individual for challenges in life such as
job interviews, meetings, and simple
conversations.

Oh What else can ‘Tcastmasters
prepare me for?

A: Toastmasters teaches
petiementary procedures. It helps you
understand how to vote, who oz why
you may have to answer to, when you
are in, the work place, and how to deal
with situations professionally.

Q: Hovw does credit for speeches

Counnttons OF Balitare Stitaky, Lote

. given (communication track), or

meeting roles taken (leadership
track} within a gavel club get
transforred to the former inmate
when released. and having joined 2
regular Toastmasters club?

A: The VPE/Sec. snaintains the

member's progcess charts + meeting
minutes. Farthermoze the Gaveliers
have their record and respective
manuals, Everything a Gavelier
accomplishes as a member of a Gavel
Club (Affiliates of TI) counts, Upon
Release: a Gavelier just joins a
‘Toastmasters Club on their choice and

continues with theis quest for

"whatever Project/Goal they are

striving to obtain.

Q: How do your accomplishments
get transferred to a regular club?
Does the VPE send a list of names
and speeches / soles completed on a

regular basis to TT?

Ai No the VPE dees not report
member progress to ‘I'L TI does not
track Gavelier’s Project or Step
completion, TI keeps track of

‘Cravelier’s czuward Records.

Q: Would If verity that someone
(formal gavel club member) bas

been a ‘Toastmaster and has

teached same specific milestones

(CC/CL), os has made some
percent progress toward those
milestenes?

A: That is up to the Cravehter io provide
copies of his Awards (Certificates) &
Letiexs of ‘
Recognition /Recommenclation (Ltas
best to have tye letters, one addressed
to you and one addressed “To Whom
it May Concer’).

Alawiider 2°
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 47 of 65

=
a
Fai
mn

 
 

 

 
 

 

Lhis ts to certify the above named tndivedual has Successfully
| completed the
TOASTMASTERS PR OGRAM
| at |
Federal Correctional lnstitypioy Onsuille, New York
On this 248 day of Odober, 2016

 

i
o
e
5
g
>
a ><
iN
FLO
“9
oO
oO
at
?
oO
=)
PS
Lg
oO
O

Unit Manager
Staff Sponsor

 

 

 
TOASTMASTERS
 INTERNATIO NAL

ae

TT i

TOASTMASTERS
INTERNATIONAL

7 presented to
aye —

[ IRVING STITSKY

 

-4 Filed 11/11/20 Page 50 of 65

ie

:
a
$6

iol fol Seley sa ntct ee AP tar a

 

IRTP ETN

of Toastmasters club

pe
| OTISVILLE LEA

Be DERSHIP GAVEL CLUB

MW Document 423

 

 

 

 
 

06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 51 of 65

 

Case 1

fal
=

eerste

nets

 
 

Oo
nN
Lo
o>
©
oO
Oo
NQ
—
a
a
—
a
a
OD
2
rm
+t
1

ulggnt 423

Pe

ntact Information:
séntry Affairs Coordinator

en Lewis

 Otisville

GE Box 600

tigville, NY 10963
43) 386-6935 (office)
48) 386-6710 (fax)

Case.

Federal Correctional Institution
Otisville

 

Volunteer Appreciation Banquet
Tuesday, April 12, 2016
Case 1:06-cr-00357-KMW Document 423-4 Filed 11/11/20 Page 53 of 65

 

_ This Certifies That
IRVING STITSKY

ras completed the requirements of

Public Speaki ng Course Facilitator

And is awarded this certificate

Given at FC! Otisville Education Department

On May 23, 2017

Pte fgitie PPE aby

 

pPfi P viaephe cae ay
BAPE a pee we ffi gy

CURE OMe ROD UEY aod cirp

 

 

PRU gbPROP

 

HOC Geer lox .eg
  

April 12, 2016
| t hank y you for being a Guest Speaker

at the Antual Volunteer Banquet. Your dedication and hard work ,
in n preparing forthe banquet j is appreciated by. the volunteers and Staff,

a
Se awe
“Uni Manager SS Reeniry: Affairs Coordinator

 

 

 

 

 

 
 

Teen Parenting Progrdim af FO Otiw fle
fa Le :

Jo : yo .

a
ca

Cee” Bhp 4 Ei sae EEpeol. wis

ee M antiago —

Program Coordinator

 

 
Case 1:06-cr-00357-KMW Document 423-4 : Filed 11/11/20 Page 56 of 65

 

 
 

 

 

 

  

Ce ihicate of Achieven et

This Certifi ies That

 

 

Tr ving, Sti USKV

 

    

Has Successfully Completed

 

 

 

E Spanish Baste Course

cE Has been awarded this Certificate of Achievement
ie Oo wn August 10, 2017

iS Y

M. Santiago
Program Coordinator

 

 

 

 

 

 
                          

ue. Ae ae

v i Pl
Ne NE NE A NE EEE.
“s fae, «tg fof Fos
oe at, Lan oy ee
et an tg ata a

        

 

           

      

     

=“ ee

ont, + ae #, a6 = : =a ee ae Sa
WANES WW ae, A AERA
ot Sof fag Song fag fog tof Fag of; fy
ao OL yg Sy Ge OFN OTe Null os ual fe te Neff =
ie ie aes Ml MAS! ile 4

 

  

Nas a
4 an
a

im

gg s OS 9"
ah

ma
%
a

%
A
*
a 1
wi

a

&

¥,
%

* -
4
“ fe
ONSLE
REA

Aas, *

        

*

  

4

MW Sos
AAS
ma.
mm
a

8
1A
sy
he." 7:
ww

Irving Stitsky |

I7BO9-OS3

a
ES
ws

A NL}
.

™*

au ~
we,

1.
sy
os
a)

    

     

This is to certify the above named individual bas successfully FACILITATED
Victim Impact Workshop
at the
Poderal Correctional Facility Otisville, in Otisville, New York.
on this 19" day of. May, 2015

ai
a
a

 

‘tea!
=
< ‘
~ .
a . “A

aa al
4

.

ibe
maa

4
1%
™
es
wh”

~t
om

ena? a OR 8
Sy
aN >
ms 1
a

ee!
. ‘ s
AN =
~ *
re)

Ta
aa Paras Saas
wn a *

™" 7s +
aS ath

“
mi

   

SERN
wy a
Os ae

a
“a
~ ™~
wt

A if Ly 3

wr NZ ECD abo’

Drug Treatment Specialist GON:
Staff Sponsor @ fi:

wast
ay
%

ar

   

MN

3,
*
x
‘hee. a a!
Aaa
ha
Ste ah
Mm >

     

oe f, <¢ ce . we és
re EZ aS EWE 4.
co =H ty 1% ae

Gat: fale, KPO® Lee

TE Ot Sl NE lly ie 7

 

Db:

mS

x AN

> N

.,
=

pS:
ae
1

1

x

- Sa

BS -
wigs

<i>:

xT A

a?
      

      

    
 

OEE 2 5 oe -
7, a Le te tee oe 9. a
AC RRO NENG NEON |
wy, Saf, rf 7 oo, 4 —_ 7 ge ee Oe “FPA ri tbe Z
Lao tet, ee a, pi "y “% Sof, fyi fats tog f “ 7 ~ 7 & - Ee EAN
7 ame gle eo Nagle re Ae Petit, 4 ee, ae , es , ce y; 4 ,
_ OTS Ali NE Ml NO ln NE Slt Naa ale Naf a Mngt & in ‘os
tte eee 0 ate Oe Ne OE Ce fete fee fe oe a o
li Ea EE NY ll NG dl Od NG ag ME oe NS
aA a
“, *

  

         

      

fe

 

bah
~

aN
AAA

~~

a

a. —_ rat
a
*~ a
a) aN +
aS. ~

o—_
+
4, *,

*~.
x

nis aaa
ARS

ct.

a
Ma.

AMS

a
Sais,
Pat ~~

       

TN
Na
he,
ne

   

 
 

 
 

57309-053

 

ME ta
2%, '
4
A
ia

Ay.
*

MN
Phe

 
    

This is to certify the above nassed individual ras successful ASSISTED IN LEADING
the Victita Impact Class -
at the
Pederal Correctional Facility Otisetlhe, in Oxsile, New York.
on this 21" day of May, 2015 |

I St!
SS
“,
~ *
wm a
+
Nae.

Sine ie ta
Cy y
Ms

x a
SAN EAN
+
Sa

SS
Lng AA

ms a
*

™

%
‘

hon
ww

 

 

 

 

   

 

 

 

 
 

         

       

    

     

   

    

> : aa ;
mag RE LS Ne iN.
Dsug Treatment Specialist A. McDonald We
‘Staff § aiden fe, oo
om. Stall Soo A
iponsor Warden Secretary Bop:
i Staff Sponsor is 4
i : eee
* r i ry AG
A” T. Bowe " ws PG.
= Zz %, -
DAP Coordinator Ls Fa M. J. Schafer eft.
Staff Sponsor we Religious Services Assistant Bee |
< .
Staff Sponsor Ce
/ :
gh
pi ee
a
“£4, a A
£ “0 ¥, * a ¥, .
too 2 * at 2
a ‘ %
na fl Mot RO Is TAG PRO PRO, PE Ee ow
wf, z 1 a6, a ° “ret a 7 Be” af wit Li fee yg “rye, ip
aN at NA a Pi RN Ro ee oe NIN ON GOR NEE:
Oa at (ae MEM EM ES EM ESA ESI RP SPE EELEELES
- te 0 tS a OE ll el ape eg NE Ot NGO le a Nl 6
EM TM i a aN ‘a
wa

“2 ¢, = -
NS SRR Ne: , MBN:
fog oF ‘7 1, 160, Sef ma fei (Pg ? i foen a ar
si $ p: 5% : : - “ a ee

et Ne Nh CON ie, falar Nagle 7 oe ee tt ES %& tf
- - - fr i e
ta aS fe i ee, aia ess fies Sie es ile See cf, ‘a i Ms a

   
      

          

  

     

*
-

        

igs
a
*,
wv
aN .
an “

    

tar

wh,

           

  
  
 
 

 

ar
vA
ay
*
7.
We
wy ae

wa6

4

Se A
sh
COR
a shot
A ie

saat
_

4
os
af ey

heh pi

GS)

Se.
5
™
ml
‘ah

ed

ty

1s

es

pd m R
a wa
: or

oak
q

a as,
<p:
wi
o 5
_ at
wy ai

Fs
af

             

x
wh

            

 

*

™
4
sa at
fa
La)
cc
‘P
Oo |
cA .
td
ag a x
a
ag
Aw |

AAA
a4

in

wu

- Niles Cemrsinasie mtr Flr This is to certafy the avove named individual bas successfully tommbleted the
| | Victim Impact Class
at the
Pederal Correctional Facility Oxnsuille, tn Ousuile, New York.
on this #° day of September, 2014

™
ae
*
NV .
wh

i
,
ne
ie

—
wy

 

gk
Wat At
+ .
SN ™ 32
wa ak

ay
i>
Y

    

  

fF

 

1. Liariotis
Drag Treatment Specialist
Staff Spons

*

So
‘
‘ AAA
~ “
x nh
a |

of i

. : aw c f fi
Vom 6
A. MeDonaid

AW Secretary

Staff Sponsor

 

..
*

.
OE Sas
awh
+
ra +.

wN ae

J. Bowe ™
DAP Coortlicator
Staff Sponsor

1a ‘
~
~~ 4
wr

ca
"a
SS
8 3
cs
ae,

a
ws

gh A
> sh
’ he
“ es.
7 + a a
TR Es

4

wa
‘

47
.

 

4
Aw
ws

-
aie * tee,

7 ¥, a #.
*, . - - aa r wr ¥, a
" oe ¢ veg iP x ar me eZ <a a =
ip tot, LO Poe, : ‘P wer ps rs ri ;
ea NSS ee é a oo ee ately 7 eke te, 4
eis Sais fF -iiny © SN MST / lll, er Ca Stn Wr “Same Oe eee

     

F
z fe!

   

   
              

  

sn

Me Atos

MO So ts
XS _
~*~
se

Nate titede

.

if
a
wh

ht

                           

Cas pe SS

Sgt SMF go
+
BN

Lake

rs

MF gS
Fa 3
+

4

*.

"
ay
ath

.
a

  

i
Ww

as, : rs AS

ae

rae 4
aN ‘ahh

MS

Te

*
s
*

          

ea”
amt
4 ce?
a

hgh
Aa *),
@s .
f, .

‘

A

«
720

PRR RR ERO Bp ip DB OUND

” - ve - Pury Set. ver, fone 7s, Pa é., r 7 ma 7 Ps 4% é
7%, wf -¥; Ere vet wf, wi i 74 “H wf, =f, +f, i os bo v

te CS z CE MEL oN TN CaN Ca CN UN UNS EN Nf fe AS

NG al Ne em NO am am OS atta Ne at et ama ATE AEE A ll NS ll NE lll Mt tl NO a Gs

Pe Ie

     
    

 

oF ts as 2 ty wt,
-

       

  

       

   

Ww

w. Ca -

ie te

  
    

 

 

sented Ta

Irving Stitsky
3/309-053
This is 20 certify the above named inatuidual has successfully complied the
| Victim Impact Workshap
_ at the
Pederal Correctional Facility Otisuitle, in Otisville, New York
| on this 19" day of September, 2013

         

Ly Si
4% 4.
1
“y

a
su ws
: *.
4 .
aN a

a -

x

‘ Lat a.
4 as a
*. 7.
ae

a

gt 4,"
“3
: a
~
OS ee

gs:
An
0
af
=

‘
4
age
aay ;
™
a “hy
ey

+

3
.
and
SAS
7
a +
7

¢
St So epee
ny

ms .

AN “ay %
‘aC ih

4

 

= x Bene de: er i alle

eg,

Drug Treatment Specialist

       

    

   

 

  

Staff Sponsor

tier
fd fe
oN

: . 7 foes
RS AGRE AEE EDEN
My i “ty oe Sf, 1 nd, fof, we, he “f, -
Le z vn 4 “eS 7 e a fe a we £
et eles ST eo RSE eg lL, ag Oe 7 air oe OG Pe
1 OES MI SE EIIAI NY TNE tlt SO ape We laa ME SOE MNES MS lh

 
re

    

 

 

                

Z

oy
oe
e *
)

Z .
ooh e

aa

y Nae di Nha al

™

er
-

Wen:

oe
FRO
% “y wey
4 (an a
v ce ee
tO Ad MNS
— -

 

as

   

irae RAW) fel
fof, ¥ wt
i we a, (a
- ee ow eS ra at
A NE EN lle Me:

Drug Treatment Specialist
Staff Sponsor/ Coordinator

AK! é °
KL Walker “/

Case Manager /

Staff Sponsor /

        

Se ate

      

*

57309-053
This és to certify tbe above named individal has sHccesHi aly

ASSISTED IN LEADING The Victim impact Class

Pederal Correctional Pacthty Otisville, in Otisville, New York.
on this 11” day of July, 2018

 
   

  

 

 

 

  

“EOM. Dariotis oa

A. MeDonald
~, Warden Secretary
ae i : Staff Sponsor

   

  

 

J. Breese,

SI OME J. Schafer
__/ Religious Services Assistant
Staff Sponsor

  

 

<,

i
fod
om

ELE
iB ; iC
" Aik (0) OO te

 

PE a BN oa:
ys
cA 4 of,
Gee eee eee
as OE le El NS als,

OT, Zwicker
Unit Sceretary
Staif Sponsor

go ty

  

~~

¢,
G

if

    

 

—_
4,

ya.
FS

a ts a a, mn
a Ne
< wt
‘ Lat iy
ie |

,
.

as
w

teed
*,
4

a

      

a
+, *
*

SS ge
<i)
x 7
~?

ss a

eS ae

1
es

ea,
My,
*
<
a

RR
*
oy

a
wan
oN
ne

he
ne
<
<i 7
Sst .

a,
a

ARS aE
a 4
~
a Ce
an.

AA,
=
AS

gh.
a
we

NS
a
rT

xa
=
1 *
Wis

hg RSS
4 fyi %,

* ied
* Spe) at
Pe a”
SN so Acs 2 vee te te oe te pate Bl EGE NG LING ERE
#

a“ “ ya ae “<5 7, ” <r gt, oe te eee te te
Be a oes NE NE OE EOE te SO A ALE: We AE ww = “we = Ww, =e
ty oF tg Sg ag Sf fof, Sof fat av, #5 # ost fad, ‘8 fa fod fa “ef, “fF, ¥y af, “f “1
, : : 3 . a va ee, Oe,
a “4 ao ou SN Cal Ct Nel i al Cnt Na Nell ua ll: ae 2 gh oo Naf Co Nh Nal  ayfhe alh EL:
gue ata Oat aE te MONE AN NE All Tt MINE ll NE ES li Ne ll ln a a el A Ml Tl OS ll SF
a

    

    

   

  

   

‘
~s
x ah
al

 

    

te
“ye

we 44
cr z Py
aN

Bee

20 ee

pe
4 Fe

   

™
Le

gS I aN
SK
~ =
4 .

aN wa

oi Se ~

“4
= fe
-

 

*
=

/

LF ine. all
A
x
ey
.

Irving Stitsky

F7FO9-053

aN
ws

eal

HAAS
i
on

 
   

Wgh
~
~* *
AT

“Gj

% ca

This is to certify the above named individaal has successfully RACILILATED ONL
Victita Inipact Workshop 8

 

at the
Pederal Correctional Fgetisty Otisville, in Ofisville, New York.
on this 8 day of September, 2015

RN I a
Cx
‘ *
“ a
SAN NSS ™*
LNT aR SS

ge
4%, HAE
-
“SS 2
* *
ae

3%,
wh.

4,
hel
-

SA OF
i am & i,
~_ = at
‘, . a *
RT a

~,

*

a,
+ %
he
ae ie
to

ead’
Aa

™

ws

gt ER A
am aAn%
SWAN

s! show .

NETS

 

1

 

Drug Treatment Specialist
Staff Sponsor

fs.
wy fi;
Let oe!

A
a
ma

4,

ae te tite

. ate
CAWARAS Aw
ho’ Cae rat, ",
iP», Gt Ge COGN Bee’

piety
(NF ME MO! le ll Mt le

         

     

 

rai

4 we sed
* ¥, re
<4 Af od ods as nt A «tg
te Ge %y G
‘< re ees Cs tS
CM EM Ml Si

 

Fd
 

27FOI-O33.

Diss és to sty. Pe above names individten!| as sce EA CHL TATED
| the F week: Victim iopact Workshop
at the

| Bederal Correctional Facitity Oresurlie, in Orssilk, New 1 ork,
on this 142 day of December, 207

 

 

 

 
Victim Impact I - Amends Group —

_ Thisis exif she above mentioned has suscessfely conpphied 29 boars of Vinten Imppast T-Amends Group at
5 the Federal Corectional Inctiion, Ottsile, New York ~ Febriary 26.2016. a

 

 
